PER CURIAM.
Petitioner seeks certiorari review of the circuit court’s order affirming his conviction of loitering for the purpose of selling drugs. § 24-43, City of Tampa Code (1989). Petitioner challenges only the facial constitutionality of the city ordinance.
In Wyche v. State, 573 So.2d 953 (Fla. 2d DCA 1991), this court upheld the facial constitutionality of the Tampa ordinance prohibiting loitering for the purpose of prostitution. We find that the only difference between the two ordinances is the underlying criminal activity. Thus, the petition for certiorari is denied.
In order to give the supreme court discretion to review this decision, we certify the following question of great public importance to the Supreme Court of Florida:
*65IS SECTION 24-43, CITY OF TAMPA CODE (1989), FACIALLY CONSTITUTIONAL?
FRANK, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.